Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 1 of 19 PagelD #:1 4

FILED

JAN 15 2020 ¥”

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS THOMAS G. BRUTON
EASTERN DIVISION CLERK, U.S. DISTRICT COURT
TERESA CLARK, )
An individual, ‘i
Plaintf ) Case 1:20-cv-00302
} Judge Marvin E. Aspen
v. Magistrate Jeffrey Cole
)
CHARLES TOWERS, LLC, a ) COMPLAINT
A for-profit company; )
SOUTHERN MANAGEMENT _)
CORPORATION, a for-profit )
Corporation, CANDY WONGSAM,)
An individual, )
)
Defendants. )

I. INTRODUCTION
Ly Plaintiff TERESA CLARK (“Clark”) a tenant at Charles Towers, an apartment
complex owned by Defendant CHARLES TOWERS, LLC, (“Charles Towers’) and operated by
Defendant SOUTHERN MANAGEMENT CORPORATION (‘“Southern”. Defendant CANDY
WONGSAM, is, or was at all times relevant, an employee and agent of Southern. Plaintiff sues
defendants for violation of the Fair Housing Act, 42 U.S.C § 3601, e/ seq., related state laws, and

for conversion of personal property.

Il. JURISDICTION AND VENUE
aM This Court has jurisdiction over Plaintiff's federal claims under 28 U.S.C §1331.

Additionally, this Court has supplemental jurisdiction over Plaintiff's state law claims under 28
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 2 of 19 PagelD #:2

U.S.C §1367 because those claims are related to Plaintiff's federal claims, and arise out of a
common nucleus of related facts.
Il]. PARTIES

3 Plaintiff Teresa Clark has been diagnosed with bipolar disorder, making her a
person with a disability within the meaning of the Fair Housing Act, 42 U.S.C. § 3601(h) and the
Illinois Human Rights Act, 775 ILCS 5/1-103(I).

4, Defendant Charles Towers, LLC, is a for-profit limited liability company
organized under the laws of the state of Maryland.

5. Defendant Southern Management Corporation is a for-profit corporation
organized under the laws of the state of Maryland.

6. Charles Towers, LLC owns the apartment complex located at 222 Charles Street,

Baltimore, Maryland, 21201.

he Southern Management Corporation operates the Charles Towers apartment
complex.
8. Charles Towers is a dwelling within the meaning of the Fair Housing Act, 42

U.S.C. §3602(b), and conducts Real Estate Transactions within the meaning of the Illinois
Human Rights Act, 775 ILC 5/1-203.

0, Defendant Candy Wongsam is a Building Manager for Southern Management
Corporation.

10. Each defendant was, at all times relevant, the agent, employee or representative of
each other defendant. Each defendant, in doing the acts or in omitting to act as alleged in this

Complaint, was acting within the course and scope of his or her actual or apparent authority
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 3 of 19 PagelD #:3

pursuant to such agency, or the alleged acts or omissions of each defendant as agent were

subsequently ratified and adopted by each defendant as principal.

IV. FACTS
Discriminatory Acts

AL. Defendant Charles Towers, LLC owns the property “Charles Towers,” located at
222, Charles Street Homes, Baltimore, MD, 21214.

12. In March 2015, Clark applied for, and was granted, a yearly lease at Charles
Towers.

13. Atall times between March 2015 and January 2018, Clark lived in the same
apartment in Charles Towers.

14. In May of 2017, Clark’s lease was on a month-to-month basis.

15. In May 2017, Defendants began repair work in Clark’s apartment with an
estimated to be completed in a few days.

16. | Work in Clark’s apartment lasted almost a month.

17. In that time, workers employed by Defendants and left Clark’s apartment without
leaving notice or obtaining permission.

18. At that time, Clark contacted Defendant Candy Wongsam and alerted her to the
ongoing work and entrance of worker’s into her apartment, and informed her that she felt unsafe
in her apartment.

19, Clark attempted to withhold rent believing she was in her right to do so because
of the unwanted intrusions of worker’s into her apartment. Defendants and Clark resolved this

issue outside of court.
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 4 of 19 PagelD #:4

20. At that time, Clark began experiencing symptoms of bipolar disorder.

21.  Asaresult of these symptoms, Clark was late on rent on several occasions.
Defendant Candy Wongsam was contacted by Clark’s father who attempted to pay Clark’s rent.
Defendant refused to accept payment. Clark did not violate other terms of her lease.

22. In August 2017, Defendants served Clark with a 60 Day Notice to Evict with no
demand for payment and no option to cure.

23. Defendant Candy Wongsam told Clark’s father via e-mail that Clark’s mental
disability was the reason Defendants were evicting her.

24. One or more of the Defendants sued Clark for Possession of her apartment in Fall
2017.

25. Clark was present at the Hearing for eviction on November 20, 2017.

26. Clark left the courthouse with the understanding that she and Defendant’s counsel
had reached an Agreed Order under which Clark would voluntarily leave without an eviction
being entered.

27. After Clark left the courtroom, an Order for Possession was entered for
Defendant. Clark was evicted by the Sheriff in mid-January, 2018.

Conversion

28. Clark was forced to leave her possessions in the apartment when she was evicted.

29. Defendant Candy Wongsam verbally promised Clark that Defendants would store
the contents of her apartment for 30 days after the eviction.

30. Within 30 days, on multiple occasions Clark personally attempted to contact

Defendants for the return of her property.
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 5 of 19 PagelD #:5

Bl Within 30 days, on multiple occasions members of Clark’s family attempted to
contact Defendants for the return of her property.
32. Within 30 days, Clark’s case manager at the shelter at which Clark then resided
attempted to contact Defendants for the return of her property. See Attached Exhibit A.
33. Defendant’s possession of property became unauthorized when Clark and her case
manager attempted to have her property returned to her,
34. In Spring of 2018, one or more of the Defendants e-mailed Clark and informed
her they had disposed of all of her property.
Plaintiff's Injuries
35, By reason of defendants unlawful acts, Clark as suffered economic loss, loss of
time and effort; emotional distress, including humiliation, mental anguish, loss of dignity, and
embarrassment. Defendants deprived Clark of the use and enjoyment of her dwelling, removed
her from her home, separated her from all of her personal belongings, obstructed her attempts to
retrieve her property. Therefore, Clark is entitled to actual and compensatory damages.
Clark is entitled to actual damages in the form of the value of her converted property as follows:
a) Dining room chairs, office chair, computer monitor, television, books, general décor,
kitchen ware, valued at $1800;
b) Dresser, coffee table, book shelf, valued at $1300;
c) Clothing including
i) J Crew brand suits, dresses, and cashmere sweaters, value: $4,500
ii) Gap brand suits, dresses, and misc. clothes, value: $1,500
iii) Banana Republic band suits, silk shirts, value: $2,000

iv) Ann Taylor brand suits and dresses, value: $1,500
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 6 of 19 PagelD #:6

v) Nordstrom brand shoes, bags, dresses and misc. clothes, value: $5,000
d) Pier One brand wall art, value $300
e) Laptop, value $600
f) Printer, value $60
g) Right and Left handed sets of golf clubs, value $400
h) Dining room table, value $300
i) Indoor plant décor, value $200
j) Bed, couch, misc. wall décor, value $3,000

k) Hobby tools and supplies, value $500

V. CLAIMS
A. First Claim
[Fair Housing Act]
36. Plaintiff realleges and incorporates by reference each paragraph previously
alleged in this complaint.
37. Defendants injured Plaintiff by committing discriminatory housing practices in

violation of the federal Fair Housing Act, 42 U.S.C. § 3601, et seq.

B. Second Claim

[Illinois Human Rights Act]

38. Plaintiff realleges and incorporates by reference each paragraph previously

alleged in this complaint.
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 7 of 19 PagelD #:7

39. Defendants injured Plaintiff by discriminating against her in violation of the

Illinois Human Rights Act, 775 ILC 5 et seq.

C. Third Claim

[Conversion]
40. Plaintiff realleges and incorporates by reference each paragraph previously
alleged in this complaint.
41. Plaintiff owned all personal property located in her apartment at Charles Tower,

and had absolute and unconditional right to immediate possession of that property.

42. Plaintiff, on numerous occasions by herself and with the help of family members
and staff at a shelter made demand for the property. Plaintiff incurred expenses showed effort to
retrieve her possessions by leasing a storage space. See Attached Exhibit C.

43. Plaintiff was refused entrance into Charles Towers when she requested to speak to
Defendant Candy Wongsam about the return of her property.

44, Plaintiff personally went to Defendant Charles Towers, LLC to attempt to find the
location of her property. Defendant called the local police to remove her from the premises
without informing her of the location of her property or the return of the property.

45. Defendant refused to participate in community mediation regarding the return of
Plaintiff's property. See Attached Exhibit B.

46. Defendant refused to communicate through a case manager at the shelter where
Plaintiff was residing after she was evicted. See Attached Exhibit A.

47. Defendant(s) wrongfully and without authorization assumed control, dominion,

and ownership over Plaintiff's property.
Case: 1 20-¢ -CV- 00302 Document #: i Filed: O1/15/20 age 8 of 19 PagelD #:8

ek

  

ae "Defendants ined Pint whe hy efised toe her propery sd
: * disvaned of itin vistation af applicable common law in the State of Mims.

WIL RELIEF
WHEREFORE, Plaintiff prays for cntry of a judgmem agains: Defendants that:
1. Awards actual and compensatory damages under the Fair Housing Act; 42 U.S.C.
§ 3613), the Hiinois Fair Housing Act, 775 [LC 5, and for Canversion; |
2. Awards punitive damages under the Fair Housing Act, 42 U.S.C. §3613(Ck
3. Awards costs of suit, including reasonable attorney's fees; and,
- 4. Awards all such other relief ns the Court deems just.

 

  

Dated: January 7, 2020.
ee Teresa Rose Clark
ee Plaintiff
SERA tare | $847 WN Pauling Street
we ; Chicaga, 11, GOGO, oe
Sh, ee oN , o) (502) 716-4277 4. 4 £" Sa

a
 

Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 9 of 19 PagelD #:9
Exhibit A - Caseworker Letter

Saleem Gauhar
Executive Director

MANNA HOUSE, INC. saleem.gauhar.manna@gmail.com

 

435 East 25th Street / Baltimore, MD 21218
410-889-3001 / FAX 410-889-3298 / www.mannahouseinc.org

 

August 16, 2019

RE: Teresa Clark
To Whom It May Concern:

Manna House is a soup kitchen and drop-in center that provides food and various other services,
including case management, to homeless and low-income people in Baltimore.

Teresa Clark came in as a homeless woman seeking assistance in February and March of 2018.
Her original eviction court date was November 20, 2017 and there was another in January, 2018.
At both, she was very ill and unstable so was unprepared to effectively represent herself. She had
been evicted in January from the Charles Towers at 222 N. Charles Street in Baltimore. The
property management company was holding all of her property in the apartment and would not
allow her back into the building to move it out. According to Ms. Clark, they threatened to call
the police every time she went there to retrieve her belongings.

Ms. Clark asked me for assistance with this situation. | spoke with the property management
office to see if we could make arrangements to move everything. | was trying to ascertain the
location and condition of her things (in the unit, in storage, packed/unpacked). | could not get a
straight answer; they were being generally uncooperative.

Ms. Clark went to Legal Aid to ask for help before she was evicted. They gave her some advice
and on the day of the eviction they called the property manager to confirm that she would be
getting her things. According to Ms. Clark they had agreed to store her things for 30 days until
mid-February and then gave her another extension until mid-March. Legal Aid wanted to confirm
that they were storing them and where and get the name of the correct contact person for this
issue.

Ms. Clark has no family in the area. Her father, who lives out of state, had also been in
communication with the building but, according to him, they were being really shady.

Any assistance you can provide with respect to this issue would be appreciated.

Sincerely,

Patty Feick
Case Manager
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 10 of 19 PagelD #:10

Exhibit B - Mediation Letter

January 26, 2018

Teresa Clark
8 Charles Plaza Apt 802
Baltimore, MD 21201

Dear Teresa Clark, 28974

Baltimore Community Mediation Center (BCMC) is not able to schedule mediation at
this time and has closed your file. We cannot give the specific reason, but some of the
possible reasons are:

*We have been unable to contact one or more participants due to lack of, or incorrect
contact information.

*One or more participants have not responded to a reasonable attempt to contact them.
*One or more participants declined to participate.

*Mediation was scheduled but one or more participants did not attend and we have been
unable to reschedule for one or more of the above reasons.

*The situation was determined to be inappropriate for mediation service.

Specific details regarding mediation communication are confidential under Maryland
law.*

The file can always be reopened if circumstances change. If you have any questions feel
free to call us at (410) 467-9165 ext. #. Please also keep us in mind for other situations
and or for others you may know who may be interested in requesting mediation service.

Alexa Del Piano
Mediation Coordinator

BCMC File Number: 28974

Confidentiality:

*Mediation communications will remain confidential in accordance with Code of
Maryland Section 3-1802 and Judiciary Rule Title 17 which state that mediators and
mediation participants “may not disclose or be compelled to disclose mediation
communication in any judicial, administrative, or other proceeding.” BCMC mediators
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 11 of 19 PagelD #:11
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

Exhibit C - Storage Lease

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ExtraSpace Storage. Rental Agreement Date: 2/12/2018
en2n i 8 Account ID: 1004460084
it
ae Space Number: 6010
Baltimore, MD 21201 A — 410X410
ximal ze:
(443) 845-9705 pproximate vt
Monthly Rental Charge: _$12000
Professionally managed by: : 12 ts
EXTRA SPACE MANAGEMENT, INC. Monthly Due Date:
2795 E. Cottonwood Pkwy, Suite 400 Paid Through Date: _3/11/2018 =
Sait Lake City, UT 84121 we bait N
(888) STORAGE Monthly Billing Election:
CUSTOMER ALTERNATE CONTACT
Name Teresa Clark Name
Address 10 North Pulaski St Address
City, State ZIP Baltimore MD 21293 City, State ZIP
Cell Phone (410) 889-3001 Cell Phone
Alternate Phone _ (410) 889-3001 Alternate Phone
Identification MD C-462-789-744-141 02/23/2025 Authorized for Access?
Date of Birth 2/23/1977 If alternate information is refused, peso
call teresarclark@yahoo.com Customer must sign here. x_| Tusa
-Mal C 2soossonzessa01.

 

 

 

Others Authorized for Access (other than Customer): ‘ ,
* Operator, in its sole discretion, may provide any individual(s) authorized for access in this Agreement with gate code, unit no., account information, and assist with lock cutting

 

 

a Is there a lien on any of the Is a vehicle that requires state Is Customer or Customer's spouse Is Customer a business? If yes,
E items to be stored? If yes, Lien registration being stored? a service member in the military? If Business Addendum is required.
2 Addendum is required. If yes, Vehicle Addendum is yes, Military Addendum is required.
2 required.
z Yes No_ X

Yes No Xx Yes No Xx Yes No_ X

 

 

 

 

 

 

 

 

 

General Description of Property Stored: household goods.... 1 bedroom apt

Declared Value of Property Stored: _ $10,000.00

 

DocuSigned by:

Customer acknowledges that the information provided above is accurate and current. X|_tinsa {lave

250NRANAZASEAN'

 

 

 

THIS RENTAL AGREEMENT ("Agreement") is executed on the date stated above by and between EXTRA SPACE MANAGEMENT, INC., as agent for
the Facility's owner ("Operator") and the individual or business listed above ("Customer") for the purpose of renting the space listed above (the
"Space") which is part of a larger facility (the "Facility"). CUSTOMER HAS EXAMINED THE SPACE AND FACILITY AND ACCEPTS THEM "AS IS."
Customer acknowledges and agrees the measurements noted for the Facility and the spaces located thereon are an approximation only, that
Space size is estimated per Building Office Management Association standards and does not refer to usable space, that the size of the
Facility and any referenced sizes are approximate, given for illustration only and may vary materially. Operator does not represent or guarantee
the safety of the Facility or the personal property stored by Customer. THE RULES AND REGULATIONS POSTED AT THE FACILITY, IF ANY, ARE
BY REFERENCE MADE PART OF THIS AGREEMENT, which rules and regulations may be modified by Operator to assist with the operation, safety,
and cleanliness of the Facility. The Facility is operated in accordance with state and local laws governing self-storage facilities in the state where the
Facility is located, which are herein incorporated by reference.

TERM, MONTHLY RENTAL AMOUNTS AND OTHER CHARGES

1) The term of this Agreement begins on the Rental Agreement Date listed above and shall continue on a MONTH-TO-MONTH basis until terminated.

2) The first Monthly Rental Charge and a one-time, non-refundable, administration fee shall be paid on the Rental Agreement Date listed above.
Thereafter, the Monthly Rental Charge shall be due on the same day every month (the "Monthly Due Date"). The period between consecutive
Monthly Due Dates is referred to as the "Rental Month ". The last day of the Rental Month for which all Monthly Rental Charges have been paid is
the "Paid Through Date." Customer shall pay Operator at the Facility's rental office, the Monthly Rental Charge, taxes and insurance in advance,
without prior notice or billing from Operator. NO MONTHLY BILLS OR STATEMENTS WILL BE SENT TO CUSTOMER UNLESS ELECTED
ABOVE. If Customer elects to receive monthly billing, a monthly service charge of $1.00 shall be added to Customer's account.

4 —Maryland Maryland Lease - 20150701
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 12 of 19 PagelD #:12
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837 (te

3) If Customer does not pay the Monthly Rental Charge by the 5th day following Customer's Paid Through Date, Customer shall pay a late
fee of $20.00 or 20% of the Monthly Rental Charge, whichever is greater. Operator may charge a late fee for each month Customer fails to
pay the Monthly Rental Charge by the 5% day following the Paid Through Date. Late Fees will be assessed on or after the 6th day
following Customer's current Paid Through Date. Any late fees incurred by Customer are a service charge and not a penalty. Partial payments
will not be accepted, however, if a partial payment is accepted it will be at the sole discretion of Operator and if accepted will first be applied to fees
and service charges, then to Monthly Rental Charges, taxes and insurance. If at the close of business on the 30" day following the Customer's
current Paid Through Date, the Monthly Rental Charge or other charges still remain past due, a pre-foreclosure fee of $85.00 will be assessed and
Customer must pay such amount by cash, credit card, or by certified funds. No personal/company checks will be accepted for past-due payments.
It is agreed to and understood that partial payments made to cure a default for nonpayment of rent will not delay or stop foreclosure and sale of
Customer's property. The tender of partial payments, if accepted, shall not serve to waive or avoid the legal effect of prior notices given to
Customer. Only full payment on Customer's account prior to the published auction date will stop a scheduled sale of the property.

4) Credit card is Operator's preferred method of receiving payment. If credit card information is provided by Customer to Operator, Customer
authorizes Operator to charge Customer's credit card on or near the Monthly Due Date for Monthly Rental Charges, taxes, insurance, and other
fees as applicable unless otherwise directed by Customer. It shall be Customer's sole responsibility to provide Operator with accurate, current and
working credit card information. The failure to provide such may result in non-payment of Monthly Rental Charges and other accrued charges,
allowing Operator to sell Customer's personal property pursuant to Section 20 below. It shall be Customer's sole responsibility to verify that
payments are made and by what method payments are made. Customer may manage payment options at www.extraspace.com using the account

management tool or i rson at the Facility’s office.
Customer Initials |
5) Any checks returned for insufficient funds will result in a $25.00 service charge to Customer, and the returned check amount and service charge

must be re-paid by cash, credit card, or money order. Customer shall not be permitted to pay with a check after two checks have been returned for
insufficient funds.

ACCESS

6) Customer shall have access to the Space and the Facility only during such hours and days as are regularly posted at the Facility, which are subject
to change by Operator. If Monthly Rental Charges or other charges remain unpaid for five (5) days following the Monthly Due Date, unless
otherwise prohibited by law, Operator may restrict or deny Customer's access to the Space and/or Facility. If Customer is renting more than one
Space at any given time, default on one rented Space shall constitute default on all rented Spaces, entitling Operator to deny access to Customer
on all rented Spaces.

7) Customer shall provide one lock for the rental Space sufficient to secure Customer's personal property. Customer shall not provide Operator or
Operator's agents, authorized representatives and employees (collectively "Operator's Agents") with a key to Customer's lock.

8) Customer grants Operator and Operator's Agents or any governmental authority access to the Space: a) upon three (3) days prior written notice, b)
upon default of the Agreement by Customer for thirty (30) days, c) in emergency circumstances (defined as imminent injury to persons or property),
or d) as required by law. If Customer fails to grant access, Operator, Operator's Agents or the agents of any governmental authority shall have the
right to remove Customer's lock and enter the Space to examine the contents, to make repairs or alterations, to take reasonable steps to preserve
the Space, to comply with the law, or to enforce Operator's rights; including the right to relocate Customer's belongings if necessary.

9) Customer shall safeguard any property stored at the Facility. It is Customer's sole responsibility as to those persons who are given access to
Customer's Space and Operator shall not be liable for anyone other than Customer entering the Space unless by Operator's gross negligence.

LIMITATIONS ON USE OF THE SPACE AND FACILITY

10) Customer shall not make or allow any alterations to the Space. Customer agrees that the Space and Facility shall be used solely for the storage of
personal property. Customer shall not loiter about the Facility, spend excessive or unnecessary time in or around the Space or interfere with the
use of the Facility by other customers of Operator. Customer shall not use the Space for any unlawful purpose and expressly agrees not to use the
Space for human or animal habitation. Customer shall not store in the Space or at the Facility anything to which any other person or business has
right, title, or interest. Customer represents and warrants that there are NO LIENS OTHER THAN OPERATOR'S LIEN UPON THE PROPERTY
STORED. A Lienholders Addendum to this Agreement must be completed if there are any lienholders on any stored property and for each stored
vehicle, absent which such vehicle will be deemed unauthorized and be subject to removal from the Space and Facility. The storage of food and
any perishable goods is strictly prohibited. The use of electricity in the Space is strictly prohibited unless agreed upon in writing by Operator. IT IS
SPECIFICALLY UNDERSTOOD AND AGREED THAT CUSTOMER SHALL NOT STORE OR USE IN THE SPACE OR AT THE FACILITY ANY
HAZARDOUS OR TOXIC MATERIALS OR ANY INHERENTLY DANGEROUS OR FLAMMABLE SUBSTANCE.

11) Customer agrees that the Space is not appropriate for the storage of jewels, furs, heirlooms, art works, collectibles or other irreplaceable items
having special sentimental or emotional value to Customer and Customer agrees not to store said items. Customer hereby waives any claim for
sentimental or emotional value for Customer's property that is stored in the Space or at the Facility.

12) Ifthe Space is so equipped, Customer is prohibited from storing any items within 18” of the clearance to the fire sprinkler head diffuser for life safety
reasons. Customer acknowledges that any items stored within 18” of the clearance of the fire sprinkler head diffuser may be removed by Operator
and placed in a separate space without notice to Customer, all at Customer’s expense.

LIMITATION OF OPERATOR'S LIABILITY AND INDEMNITY

13) OPERATOR IS NOT A WAREHOUSEMAN ENGAGED IN THE BUSINESS OF STORING GOODS FOR HIRE, AND
NO BAILMENT IS CREATED BY THIS AGREEMENT. OPERATOR EXERCISES NEITHER CARE, CUSTODY,
NOR CONTROL OVER CUSTOMER'S STORED PROPERTY AND ALL PROPERTY STORED WITHIN THE
SPACE OR AT THE FACILITY BY CUSTOMER SHALL BE STORED AT CUSTOMER'S SOLE RISK.

14) Operator and Operator's Agents shall not be liable to Customer for any damage or loss to any person or property at the Facility and to any property
stored in the Space, arising from any cause whatsoever, including, but not limited to, theft, fire, mysterious disappearance, mold, mildew, water,
rain, rodents, insects, acts of God, partial or sole negligence or failure to act of Operator or Operator's Agents, except for damage or loss resulting
from Operator's fraud, gross negligence or willful violation of law. Customer shall indemnify and hold Operator and Operator's Agents harmless
from any and all damage, loss, or expense arising out of or in connection with any damage to any person or property, occurring in the Space or at
the Facility arising in any way out of Customer's use of the Facility, even if such damage or loss is caused entirely or in part by the negligence of
Operator or Operator's Agents. Operator and Operator's agents and employees shall not be liable whatsoever to any extent to Customer or
Customer's invitees, family, employees, agents or servants for any personal injury or death arising from Customer's use of the Space or Facility
from any cause whatsoever including, but not limited to, the active or passive acts, omissions or negligence of Operator or Operator's Agents.

15) Climate controlled spaces are heated and cooled depending on outside temperature. These spaces do not provide constant internal temperature or
humidity control. Operator does not warrant or guarantee temperature or humidity ranges in the Space due to changes in outside temperature and

2 — Maryland Maryland Lease - 20150701
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 13 of 19 PagelD #:13
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837 (1

humidity, or due to other considerations, and Customer understands and assumes the risk of climate controlled spaces not meeting certain
temperature and humidity requirements.

16) Customer agrees that the total value of the property stored shall not exceed $5,000 unless Operator has agreed in writing for Customer
to store property exceeding $5,000; provided that Customer agrees that Operator's maximum liability to Customer for any claim or suit
by Customer, including but not limited to any suit alleging wrongful foreclosure or sale of Customer’s property is $5,000. This section
shall not create any liability on the part of Operator to Customer for any loss or damage to Customer's property, regardless of cause.

17) No promises or representations of safety or security have been made to Customer by Operator or Operator's Agents. There shall be no liability to
Operator, Operator's employees or agents in the event alarm, video system or sprinkler system, or any components thereof, shall fail or
malfunction. Video recording devices are not monitored.

18) Operator's Agents are not authorized or permitted to make any warranties about the Space or the Facility. Operator's Agents’ ORAL
STATEMENTS DO NOT CONSTITUTE WARRANTIES and shall not be relied upon by Customer. The entire agreement and understanding of the
parties hereto are embodied in this writing and NO OTHER WARRANTIES are given.

INSURANCE

19) Customer shall maintain comprehensive insurance coverage of at least 100% of the actual cash value of all personal property stored in
the Space against damage by water, fire, extended coverage perils, vandalism and burglary. To the extent Customer does not maintain
insurance for the full value of the personal property stored, or fails to maintain insurance at all, Customer bears all risk of loss or
damage. Customer hereby releases Operator and Operator's Agents from any and all claims for damage or loss to personal property that are
caused by or result from perils that are, or would be, covered under the required insurance policy and hereby waives any and all rights of recovery
against Operator and Operator's Agents in connection with any damage which is or would be covered by any such insurance policy.

CUSTOMER’S PERSONAL PROPERTY STORED IN THE SPACE OR AT THE FACILITY IS NOT INSURED BY
OPERATOR AGAINST LOSS OR DAMAGE.

OPERATOR'S LIEN AND RIGHT TO ENFORCE UPON NONPAYMENT

20) CUSTOMER ACKNOWLEDGES AND AGREES THAT CUSTOMER'S PERSONAL PROPERTY STORED AT THE FACILITY WILL BE
SUBJECT TO A CLAIM OF LIEN IN FAVOR OF OPERATOR FROM THE DATE THE MONTHLY RENTAL CHARGE AND OTHER CHARGES
ARE DUE AND UNPAID, AND FOR EXPENSES REASONABLY INCURRED IN THE SALE OR DISPOSITION OF CUSTOMER'S STORED
PERSONAL PROPERTY. OPERATOR MAY SELL CUSTOMER'S PERSONAL PROPERTY IN A COMMERCIALLY REASONABLE MANNER
AFTER GIVING CUSTOMER REASONABLE NOTICE, IN ORDER TO SATISFY SUCH LIEN. CUSTOMER AGREES THAT ANY SPACE
ADVERTISED AND SOLD USING AN ONLINE AUCTION PROVIDER IS DEEMED TO BE SOLD IN A COMMERCIALLY REASONABLE
MANNER.

A sale of Customer’s personal property stored in the Space to satisfy the lien if Customer is in default may be advertised (i) ina
newspaper of general circulation in the jurisdiction where the sale is to be held, (ii) by elec ic mail, or (iii) on an online website
(including but not limited to the website referenced in Section 22 below). Customer Initials

Operator may enforce Operator's Lien by selling Customer's stored personal property at public sale, in accordance with the provisions of applicable
law, and apply the net proceeds from such sale to the payment of all sums due to Operator. This remedy is cumulative with and in addition to every
other remedy given hereunder or hereafter existing at law or in equity. It is further understood that the date of sale of Customer's property pursuant
to this section, if applicable, shall constitute the date of termination of this Agreement. In the event of a foreclosure of Customer's interest in the
Space, it is understood and agreed that the liability of Customer for the rents, charges, costs and expenses provided for in this Agreement shall not
be relinquished, diminished or extinguished prior to payment in full. Operator may use a collection agency to secure any remaining balance owed
by Customer after the application of sale proceeds, if any. If any property remains unsold after foreclosure and sale, Operator may dispose of said
property in any manner considered appropriate by Operator in its sole discretion.

21) Any time prior to lien sale, any person claiming a right to Customer's liened property may stop the sale by paying in full in the form of CASH
ONLY all amounts owed. Upon release of such property to the payor, Operator shall have no further liability to any person for the liened property.

22) In addition to any other requirements of applicable law, Operator may post information relating to any public sale resulting from Operator's
enforcement of its lien at the following website: http://auctions.extraspace.com.

23) If Customer is at least 60 days delinquent and Customer's stored property is a motor vehicle or watercraft, in lieu of sale pursuant to
Section 20 above, Operator may tow or cause to be towed from the Facility, such motor vehicle or watercraft. Operator is not responsible
for damage or loss once tower takes possession.

EVENT OF DEFAULT

24) If Customer shall fail or refuse to perform any of the covenants, conditions or terms of this Agreement, or in the event Customer files a voluntary
petition in Bankruptcy or suffers a petition in involuntary bankruptcy to be filed against him/her, Customer shall be deemed in default in the
performance of this Agreement, except as limited by law. Nothing contained in this Agreement shall be construed as limiting Operator's rights and
remedies as provided under the laws of the state where the Facility is located. In the event of a default, and without prejudice to any other
remedies, Operator may (a) terminate this Agreement, or (b) seize and sell the personal property pursuant to Section 20 above.

TERMINATION OF THE AGREEMENT AND VACATING THE SPACE

25) Customer must provide Operator ten (10) days notice prior to vacating the Space and terminating this Agreement. Operator shall not be required
under any circumstance to refund Customer's first month’s rent or other charges paid at the time of execution of this Agreement. In addition,
Operator shall not be required to prorate Monthly Rental Charges if Customer gives notice of termination to Operator and the termination date
occurs during a Rental Month for which Customer already paid the Monthly Rental Charge. However, if Customer's notice of termination includes a
date of termination that is to occur during a future Rental Month, Operator shall prorate the Monthly Rental Charge for the Rental Month wherein
termination occurs. Furthermore, Customer shall be entitled to a refund of any prepaid Rental Month Charges so long as Customer has not
occupied the Space for any portion of the prepaid Rental Month at the ti f termination.

Customer agrees to the refund policy outlined above. Customer Initials

26) If Customer is in default under this Agreement, or for any other reason, Operator may terminate this Agreement by giving Customer fifteen (15)

days written notice.

3 — Maryland Maryland Lease - 20150701
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 14 of 19 PagelD #:14

DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

27)

If Customer or Operator terminates this Agreement as provided above, Customer agrees to move out and completely vacate the Space on or prior
to the anticipated termination date. Customer shall leave the Space in the same condition as delivered to Customer. Any property left behind will be
considered abandoned property and Operator may dispose of such in a manner that Operator sees fit. If Operator is forced to dispose of any
abandoned property or forced to clean the Space, Operator may charge Customer a reasonable cleaning fee, which shall be an amount no less
than $50.00. Upon Customer's notice of termination, Operator may consider this Agreement terminated and may relet the Space anytime after the
notification date provided. Customer shall be deemed to have conclusively abandoned all property which remains in the Space or on the Facility
after the termination of this Agreement, upon default of this Agreement for thirty (30) days, or when Operator concludes based upon other
reasonable considerations, including, but not limited to an unlocked Space, that Customer has abandoned Customer's property and the Space.

AMENDING THE AGREEMENT

28)

All terms in this Agreement are SUBJECT TO CHANGE upon thirty (30) days written notice to Customer, including but not limited to, and without
limitation, Monthly Rental Charges, late fees and other charges. Upon receiving notice of Operator's pending change(s) to this Agreement,
Customer may terminate this Agreement on or before the effective date of such change by giving Operator written notice within ten (10) days of the

change taking effect. If Customer does not give such notice of termination, the change shall become effective on the date stated in Operator's
notice and shall thereafter apply to the occupancy hereunder, whether or not Customer has agreed to the change in writing.

NOTICE

29)

30)

Customer shall notify Operator of any change in Customer's address or phone number within ten (10) days of the change. Such notifications shall
be (a) by certified mail, return receipt requested, postage prepaid, (b) delivered in person at the Facility's rental office (c) sent from customer via
electronic mail so long as the change of address request originates from the e-mail address Operator has on file for Customer, including the e-mail
address provided in this Agreement if applicable, or (d) made at www.extraspace.com via online account management. Failure by Customer to
notify Operator shall constitute a waiver by Customer of any defense based on failure to receive any notice.

Customer recognizes it is entering into a business relationship with Operator and to the fullest extent permitted by law, expressly consents to
Operator contacting Customer via phone, e-mail or text messaging for purposes relevant to Customer's account or services related to Operator's
business. Customer should review Customer's phone/text plan with its servicer to see if text message fees or data service rates apply and
Customer agrees to accept such charges if applicable. Except as otherwise required by law, or as otherwise provided for in this Agreement, written
notices or demands may be personally served by electronic mail to the electronic mail address provided by Customer in this Agreement (or updated
electronic e-mail address per separate notification as applicable) or by pre-paid first class U.S. Mail to the last known address of the party to be
served, as contained in this Agreement. Such notice or demand shall be complete at on the date sent to Customer's e-mail address listed on this
Agreement (or updated e-mail address per separate notification as applicable), if personally delivered (including e-mail), or on the date of pre-paid,
properly addressed deposit with the U.S. Postal Service.

MISCELLANEOUS

31)

32)
33)

34)

35)
36)

37)

Agreement to Arbitrate: By initialing below, Customer agrees that, pursuant to the Arbitration Provision on the Addendum to Agreement, either
Customer or Operator may elect to resolve any dispute by neutral, binding arbitration, on an individual basis only, and not by a court action, subject
to the exceptions and terms set forth in the Arbitration Provision. Please refer to the Arbitration Provision for additional information concerning the
agreement to arbitrate. Customer acknowledges that he/she had the option of entering into an Agreement without an Arbitration Provision, but
voluntarily chose to enter into an Agreement with an Arbitration Provision. +

Customer agrees to the Arbitration Provision Customer Initials
x Customer refuses the Arbitration Provision

Customer shall not assign, sublease or jointly occupy the Space or any portion thereof without in each instance obtaining the prior written consent
of Operator.

All of the provisions of this Agreement shall be binding upon the heirs, executors, administrators, representatives, successors and assignees of the
parties hereto.

Operator and Customer hereby waive their respective rights to trial by jury of any cause of action, claim, counterclaim, or cross complaint, at law or
in equity brought by either Operator against Customer or Customer against Operator arising out of or in any way connected with this Agreement,
Customer's use or occupancy of the Space and the Facility or any claim of bodily injury or property damage, or the enforcement of any remedy
under any law, ordinance, statute or regulation. Operator and Customer agree that no arbitration, small claims court proceeding or any other action
or proceeding shall be brought against Operator or Customer more than one (1) year after the accrual of the cause of action or one (1) year after
the claim arises, whichever is shorter, whether known or unknown when the claim arises or whether based on tort, contract or any other legal
theory.

If Customer is not an individual, the undersigned warrants that he or she is an authorized agent of Customer.

if Customer or Customer's spouse is in the military service, Customer must fill out the Addendum to this Agreement regarding military. If
Customer's military status (or Customer's spouse’s military status) changes during the term of this Agreement, Customer must provide written
notice to Operator. Operator will rely on this information to determine the applicability of the Servicemembers Civil Relief Act.

This Agreement contains the entire agreement of the parties and no representation or agreements, oral, or otherwise, between Operator and
Customer not embodied herein shall be of any force or effect (except for written addenda agreed to between the parties).

Operator and Customer hereby execute this Agreement to be effective on the Rental Agreement Date listed above.

Lyig Bradley (terse (lar

 

\—aocerr730a994ap. \—2e0066042656401

OPERATOR CUSTOMER

4 — Maryland Maryland Lease - 20150701
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 15 of 19 PagelD #:15
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

CUSTOMER PROTECTION PLAN
THE SMART WAY TO INSURE VALUABLES

Ensure your peace of mind. Insure your valuables.

When it comes to putting your important belongings in storage, some things are out of your control—like flood, fire,
windstorms and vandalism. Homeowner's or renter’s insurance policies may provide insurance coverage for property in
a storage space, but it might not be enough. With the Customer Protection Plan, you have the insurance you need to
store your valuables with confidence and peace of mind.

Easy and affordable.

The Customer Protection Plan* features affordable rates and no deductible. It is a primary pay policy, meaning this
coverage may work with a homeowner’s policy that has a high deductible, possibly eliminating out of pocket expenses
for a covered loss. When the time comes to make a claim, you'll have the help of a customer service professional.

In addition to covering many losses, the Customer Protection Plan also includes In-Transit Protection providing coverage
for some mishaps while you move your items from home to storage. If you have questions about which items are
covered, consult your policy certificate of insurance for details.

Important information for our customers.

Your self-storage facility is not responsible for any damage or loss to the property you store. All customers are required
by the rental agreement to insure property stored at this facility. Contact your insurance agent to find out if your
property stored at this location could have duplicate coverage under an existing policy. The insurance company may
reinsure a substantial part of your insurance coverage with an affiliate of Extra Space Storage, which could then benefit
from your purchase of this insurance. To review a Customer Protection Plan, call Beecher Carlson Insurance Services LLC
at 1-800-423-6071 or email at ESSCPP@beechercarlson.com

Comprehensive water damage protection.
Almost all standard homeowner’s, renter’s and storage insurance policies do not cover water that rises from the ground,
like that from a flood or major thunderstorm, water main breaks or spills from an adjacent unit.

At Extra Space, Flood Protection is included with each standard policy.
Pest protection.
Most homeowner’s, renter’s, and other storage insurance products do not cover rodent, insect, or vermin damage up to

policy limits. The Customer Protection Plan offers this coverage for you - just another way to help bring you peace of
mind (some exclusions apply). We help take the worry away.

Insurance Rates

 

 

 

 

 

 

 

STANDARD POLICY RATES

Limits Premium Rates**
$2,000 $11.00
$3,000 $16.50
$5,000 $26.00
$10,000 $47.00

 

 

 

 

* Underwritten by companies of IAT Insurance Group
** Monthly premium includes premium taxes

AS5
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 16 of 19 PagelD #:16
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

Filing a claim is simple.
Step 1: Contact your storage Site Manager as soon as your loss is discovered.

Step 2: Contact a trained customer service representative at Beecher Carlson Insurance Services LLC at 1-800-423-6071;
or at esclaims@ACMclaims.com; or at https://www.acmclaims.com/secureforms2/claim/extraspace

Step 3: Protect your items from further damage. Do not throw out or remove the damaged property until you have
reported the incident and spoken with a Beecher claims adjuster. If possible, take photos or video.

Time is valuable. Don’t wait.
The unexpected can happen in an instant; but with the Customer Protection Plan, you can be ready. Call today to give

your valuables the insurance protection they deserve.

Beecher Carlson Insurance Services LLC

Toll-free: 1-800-423-6071
Insurance Questions: ESSCPP@beechercarlson.com
Claim Questions: esclaims@ACMclaims.com

24/7 claim reporting: 1-800-423-6071
Adjusters are available Mon-Fri: 10 a.m. —8 p.m., EST

The purchase of insurance through the Customer Protection Plan is not required to lease a rental space.
Most items in securely locked storage spaces are covered by the Customer Protection Plan and any purchased rider(s).
The items not covered include, but are not limited to: deeds, legal documents, money, jewelry, watches, and furs, as well
as any item(s) that are kept outside of a securely locked storage unit. Burglary is a covered risk when it’s the result of
forced entry into a securely locked storage space. Any unearned premium will be returned to insured if policy is
cancelled. This brochure is a summary of coverage only and is not a policy or a certificate of insurance. Please refer to
the Certificate of Insurance itself for coverage terms, conditions, and exclusions, which apply in the event of loss.

This plan is available to customers of:

Extra Space Storage

You deserve Extra Space.

888-STORAGE
www.extraspace.com

©2017 Extra Space Storage LLC

ASS
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 17 of 19 PagelD #:17

DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837
APPLICATION FOR ACCEPTANCE OR REJECTION OF INSURANCE (MASTER POLICY: IM00002000)

Space No.: 6010 Facility: Extra Space Storage - _ Baltimore - 602 N Howard Street

| UNDERSTAND THAT MY PROPERTY IS STORED AT MY SOLE RISK AND THAT | HAVE AGREED TO INSURE MY PERSONAL
PROPERTY FOR ITS FULL VALUE AGAINST ALL RISKS

| also understand that the owner, landlord, lessor or operator of this storage facility:

1) Is a commercial landlord renting storage space, is not a warehouseman, and does not take custody of my property.
2) Is not responsible for any loss to my property.

3) Does not provide insurance on my property for me.

MY CHOICE OF INSURANCE OPTIONS:
« Obtain from my own insurance agent
Your existing home or business insurance policy might provide similar coverage. We are not qualified to evaluate your policy - an insurance agent will
need to provide this service.

° Obtain insurance available through Beecher Carlson Insurance Services LLC from Occidental Fire & Casualty Company of North Carolina.

| understand and agree that under the options below, to the extent | do not purchase insurance, insurance lapses or do not fully insure my goods, | personally
assume all risk of loss of the property in my storage space.

 

 

INITIAL Monthly Coverage Election: $10,000.00 Tue
3: Premium Added Coverage Riders:
tt ern Flood $10,000.00.

 

 

 

 

 

If Occupant’s insurance election is to purchase insurance available through Occidental Fire & Casualty Company of North Carolina, then Occupant also
acknowledges the following.

| understand the amount noted is the amount | must pay for the insurance | have selected and is due no later than the date on which my monthly rent is due.
This is a maximum coverage limit. The actual amount paid in the event of loss will be determined by proof of loss documentation. | authorize the owner, landlord,
lessor or operator of this storage facility to receive the premium and to send it to the insurance company on my behalf.

| hereby apply to Occidental Fire & Casualty Company of North Carolina for insurance in the amount initialed above. | have voluntarily elected to purchase this
insurance. | have read and completed this application for insurance provided in the policy underwritten by Occidental Fire & Casualty Company of North
Carolina. Occidental Fire & Casualty Company of North Carolina may reinsure a substantial part of your insurance coverage with an affiliate of Extra Space
Storage, which would then receive information about your insurance, and could then benefit from your purchase of this insurance.

APPLICATION PAGE: When | have properly completed, signed this application, made the first payment of premium and received a Certificate of Storage
Insurance and my coverage will be effective as of the date | signed this page, for the amount of insurance | have selected and initialed above.

| understand my insurance will continue on a month-to-month basis as long as | continue to pay the premium noted above. Failure to pay any premium in full will
result in the cancellation, without notice, of my insurance.

ELIGIBILITY: | understand that the opportunity to purchase insurance on property stored within the building is available to all Tenants/Occupants who have
entered into a Rental Agreement with the owner, landlord, lessor or operator for enclosed storage space. Coverage does not apply to property stored in a
commercial office suite, retail space, parking space, other open storage areas or any other location.

POLICY CHANGES: | understand that | will receive one month's notice of changes to the policy and/or premium rates, and the policy and/or new rate shall be
effective on the 1st of the month following the month in which advance notice of such change is provided.

INSURANCE INFORMATION: | have received a copy of the Customer Insurance Program Brochure and Certificate of Customer Storage Insurance. If | should
need any additional information regarding this program | can call or write Beecher Carlson Insurance Services LLC at the phone number or address listed below.
For the purpose of identification and reference, the printed number of the Rental Agreement is deemed to be the certificate number assigned to the
Customer Protection Plan Certificate. Beecher Carlson Insurance Services LLC is an independent licensed insurance broker which represents
Occidental Fire & Casualty Company of North Carolina.

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR ANOTHER PERSON FILES AN APPLICATION FOR
INSURANCE OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE INFORMATION, OR CONCEALS FOR THE PURPOSE OF
MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME AND
SUBJECTS THE PERSON TO CRIMINAL AND CIVIL PENALTIES.

AMERICAN CLAIMS MANAGEMENT

 

 

 

 

P.O. Box 9033 Manager of this facility is NOT an insurance agent.
ae 92018 Please do not direct questions regarding insurance to
Monday through Friday them. Call 800.423.6071

10:00am to 8:00pm (Eastern Time)

jocuSigned by:

Ds
Tenant/Occupant Signature: Tua. (Lat. Date: anereoia

CO reooseoazesean1

Tenant/Occupant Name: _ Teresa Clark

1 —_CPP Application-Base (O)-160601
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 18 of 19 PagelD #:18
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

CERTIFICATE OF STORAGE INSURANCE

OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA
CUSTOMER PROTECTION PLAN UNDER MASTER POLICY NUMBER: IM00002000

This is to certify that the undersigned has arranged insurance as hereinafter specified and underwritten by Occidental Fire & Casualty Company of North Carolina

 

DEFINITIONS:

When used in reference to this insurance, “you” and “your” refer to the person(s) named as tenant in the Rental Agreement. “We,” “us” and “our” refer to the insurance company.
In addition, certain words and phrases are defined as follows:

OWNER - shall mean the owner, landlord, lessor or operator of the self storage facility.

RENTAL AGREEMENT — means the Rental Agreement executed and in effect between you and the “owner”.

INSURANCE APPLICATION — means the “Application For or Rejection of Insurance under the Customer Protection Plan” form you completed.

AMOUNT OF INSURANCE - means the amount of insurance that you designated by your initials in the application for coverage.

PREMIUM — means the amount shown in the insurance application as premium for your insurance.

INSURING AGREEMENT: We will provide insurance under The Master Policy in consideration of your payment of the premium shown in the Insurance Application.

EFFECTIVE DATE: This insurance attaches on the date shown in the Rental Agreement. This insurance shall remain in effect until terminated or cancelled as provided by this certificate.
PROPERTY INSURED: We cover your personal property or the personal property of others for which you may be liable or have assumed liability prior to a loss: 1) while in storage within
the enclosed storage space described in the Rental Agreement; or 2) while stored in a securely enclosed and locked vehicle or trailer and parked in a designated parking space. Vehicle,
trailer and parking space are as described in the Rental Agreement. Vehicle or trailer will not be covered for any type of loss or damage, this coverage applies only to personal property
securely stored inside a vehicle or trailer.

 

 

PERILS INSURED AGAINST: We cover direct loss to property insured by the following perils, except as otherwise excluded but limited to the amount of insurance.

a) Fire or Lightning i) Vandalism or Malicious Mischief

b) Windstorm or Hail j) Falling objects, provided the exterior of the building containing the property is first damaged by such falling

c) — Explosion or Sonic Boom objects

d) Strikes, Riot or Civil Commotion k) Weight of Ice, Snow or Sleet

e) Aircraft, Self-propelled Missiles or Spacecraft 1) Collapse of Buildings containing the property insured, other than by earthquake

f) Vehicles m) Water Damage except as excluded under Paragraphs (b) and (c) “Exclusions”

g) Smoke n) — Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all whether driven
h) Landslide, including sink hole collapse by wind or not

ADDITIONAL COVERAGES: We will also provide these additional coverages up to the amounts stated below. These additional coverages do not increase the Amount of Insurance.
BURGLARY: 100% of the amount of insurance for each insured loss by burglary or holdup. The term Burglary shall mean the act of stealing property by forcible entry into the storage
space described in the Rental Agreement; however, this coverage only applies when such storage space is securely locked at the time of the forcible entry.

DEBRIS REMOVAL: 20% of the amount of your insurance under the Master Policy to cover the necessary expense incurred in the removal of debris from the property insured following
an insured loss.

TRANSIT: 100% of the amount of your insurance under the Master Policy for loss by fire or by the collision or overtum of a motor vehicle or trailer upon which covered property is being
transported while such property is in transit to or from the storage space, provided the property is within 50 miles of the described storage facility. There is no coverage for damage to a
motor vehicle or trailer in transit.

EXTRA RENTAL SPACE: 20% of the amount of your insurance under the Master Policy to cover the extra expense necessarily incurred by you for the rental of substitute storage when
occupancy of the described storage space is prevented as a result of loss or damage to storage facility building by a peril insured against in this policy.

VERMIN (RODENTS AND INSECT PESTS): 100% of the amount of insurance for each insured loss by damage from vermin, This additional coverage only applies when no food or
food residue is stored within the storage unit or if the vermin are not brought in to the storage unit by the storage unit tenant.

 

EXCLUSIONS: We do not insure:

a) Accounts, bills, currency, deeds, evidence of debt, evidence of ownership, contracts and titles, securities, negotiable instruments, money, lottery tickets, notes, animals, jewelry,
watches, precious or semi-precious stones, furs, or garments trimmed with fur, breakage of glass or similar fragile articles, illegal drugs, food, alcohol and explosives.

b) — Against loss or damage caused by or resulting from wear and tear, gradual deterioration, maintenance, inherent vice, latent defect, vermin (moths, insects, rodents), mold, mildew,
wet or dry rot, atmospheric condition and /or changes in temperature, delay, loss of use or loss of market. Exclusion for vermin applies only if food or food residue was stored in
storage unit or if tenant brought vermin on to the insured premises.

c) Against loss or damage caused by, resulting from, contributing to or aggravated by earthquake, unless fire or explosion ensues, and then we will pay only for the ensuing loss.

d) — Loss or damage caused by cigarettes or other smoking materials, unless fire ensues.

e) Loss or damage caused by the neglect of the Insured to use all reasonable means to save and preserve the insured property at and after the occurrence of any peril insured
against, or when the insured property is endangered by an insured peril.

f) Loss or damage caused intentionally by the Insured or at the direction of the Insured.

g) Loss or damage of contraband, or caused by illegal transportation or trade.

h) Loss or damage resulting from activity in violation of the Lease Agreement.

i) Loss or damage caused by theft or mysterious disappearance, except burglary as covered herein.

j) Losses caused by nuclear hazards:

“Nuclear Hazard” means any nuclear reaction, radiation or radioactive contamination, all whether controlled or uncontrolled of however caused or any consequence of any of them.
Loss caused by the nuclear hazard shall not be considered loss caused by fire, explosion, or smoke, whether these perils are specifically named in or otherwise included within the
“Perils Insured Against” clause.

The insurance evidenced by this policy does not apply to loss caused directly or indirectly by nuclear hazard, except that direct loss by fire resulting from the nuclear hazard is
covered

k) War risk and governmental action:

The insurance evidenced by this policy does not apply to loss caused directly or indirectly by or due to any act or condition incident to the following:

Hostile or warlike action in time of peace or war, including action in hindering, combating, or defending against an actual , impending or expected attack,

By any government or sovereign power (de jure or de facto), or by any authority maintaining or using military, naval or air forces; or

By military, naval or air forces or

By an agent of any such govemment, power, authority or forces, it being understood that any discharge, explosion or use of any weapon of war employing nuclear fission or fusion
shall be conclusively presumed to be such a hostile or warlike action by such govemmental power, authority or forces.

Insurrection, rebellion, revolution, civil war, usurped power or action taken by governmental authority in hindering, combating or defending against such an occurrence, and seizure
or destruction under quarantine, or customs regulations, confiscation by order of any government or public authority, or risks of contraband or illegal transportation or trade.

COI-CPP Base 160601
Case: 1:20-cv-00302 Document #: 1 Filed: 01/15/20 Page 19 of 19 PagelD #:19
DocuSign Envelope ID: E654D494-6D49-4607-8ADB-299B7C0D9837

TERMINATION OF INSURANCE: This insurance shall automatically terminate without notice to you:
On the date your Rental Agreement is terminated;

On the first day you fail to pay the premium in full for this insurance by the monthly anniversary day, or
As provided in the Cancellation clause shown below.

VALUATION: The value of the property will be determined at the time of loss and will be the least of the following amounts:
The actual cash value of that property;

The cost of reasonably restoring that property to the condition immediately before loss; or

The cost of replacing that property of like kind and quality.

OTHER INSURANCE: Ifa loss is also covered by other insurance, we will pay only the proportion of the loss that this amount of insurance bears to the total amount of insurance covering
the loss.

DUTIES YOU HAVE AFTER A LOSS: You will give prompt notice to Owner at site location and to our authorized representative, listed below, and in case of Burglary also to the police.
The notice should include:

How, when and where the loss occurred;

The property involved and your interest in it; and

The names and addresses of any witnesses.

IF YOU HAVE ALOSS: Beecher Carlson Insurance Services LLC Phone # 800 - 423 - 6071
Telephone, write or fax: AMERICAN CLAIMS MANAGEMENT (New claim reporting 24/7)
Or email to: esclains@ACMclaims.com 8390 E. Crescent Parkway, Suite 200 (Adjusters are available from 10:00
or on-line at: https:/www.acmclaims.com/secureforms2/claim/extraspace Greenwood Village, CO 80111 AM to 8:00 PM EST)

CONCEALMENT, MISREPRESENTATION AND FRAUD: If you commit fraud by intentionally concealing or misrepresenting a material fact concerning
The insurance evidenced by this Certificate,

Covered property or

Your interest in the covered property

You will void your insurance under this policy and be subject to prosecution.

EXAMINATION UNDER OATH: Before recovering for any loss, if requested, you:

Will permit us to inspect the damaged property before it is disposed of or repaired;

Will send us a swom statement of loss containing the information we request to settle your claim within 60 days of our request;
Will agree to examinations under oath at our request;

Will produce others for examination under oath at our request;

Will provide us with all pertinent records needed to prove the loss; and

Will cooperate with us in the investigation or settlement of the loss

APPRAISAL: If you and we do not agree as to the amount of loss, then you and we will select a competent appraiser upon receiving a written request from the other. The appraisers will
select an umpire. If they do not agree on an umpire, the appraisers will ask a judge of a court of record of the state in which the appraisal is pending to make the selection. The written
agreement of any two will be binding and set the amount of loss. You will pay the expense of your appraiser and we will pay for ours. You and we will share equally the expense of the
umpire and the other expenses of the appraisal.

LOSS PAYMENT/OTHER RECOVERIES: We will pay or make good any insured loss under the insurance evidenced by this certificate within 30 days after we reach agreement with you,
the entry of final judgment or the filing an arbitration award, whichever is earlier. We will not be liable for any part of a loss which has been paid or made good by others.

LEGAL ACTION AGAINST US: No one may bring legal action against us unless:
There has been full compliance with all terms of the insurance evidenced by this certificate; and
Such action is brought within two years after you first have knowledge of a loss.

TRANSFER RIGHTS OF RECOVERY AGAINST OTHERS TO US: If any person or organization to or from whom we make payment under the insurance evidenced by this certificate has
a right to recover damages from another, that right must be transferred to us. That person or organization must do everything necessary to assist us, and must do nothing after the loss to
hinder us in our recovery.

PAIR, SET OR PARTS:

Pair or Set. In case of loss to any part of a pair or set we may:

Repair or replace any part to restore the pair or set to its valuation before the loss; or

Pay the difference between the valuation of the pair or set before and after the loss.

Parts. In case of loss to any part of covered property, consisting of several parts when complete, we will pay only for the valuation of the lost or damaged part.

OPTIONAL ARBITRATION: Except for decisions made under the appraisal condition, in the event you and we fail to agree as to the interpretation or applicability of any of the terms of
our Insurance, you may elect to resolve the disagreement by binding arbitration in accordance with the statutory rules and procedures of the state in which the property is located or in
accordance with the Commercial Arbitration Rules of the American Arbitration Association. This option is granted to you subject to the following terms and conditions:

Any arbitration instituted to determine coverage for a specific loss must be started within one year after the occurrence causing loss or damage.

This optional arbitration clause is intended to grant an additional right to you. All other terms and conditions of this contract remain the same, and no rights or duties of yours or ours shall
be diminished or negated by reason of this clause or exercise of this option.

CANCELLATION: The insurance evidenced by this Certificate may be canceled at any time by you, upon providing advanced notice in writing to us or Beecher Carlson Insurance
Services LLC. Beecher Carlson will send notice to your address shown on the Rental Agreement prior to the effective date of cancellation of this certificate. The insurance evidenced by
this policy shall automatically terminate in event of non-payment or partial payment of premium as provided above without further notice to you. Premium for the month of cancellation is
fully earned and there shall be no return premium due you for such month. If any part of this paragraph is in conflict with specific state requirements the state requirements will apply.

CHANGES: This Certificate and the Master Policy contains agreements between you and us conceming the insurance afforded. This policy's terms can be amended or waived only by +
endorsement issued by us and made a part of The Master Policy.

COI-CPP Base 160601
